OFFICE OF THE ATTORNEY GENERAL OF TEXAS
     :                            AUSTIN
    c,YIPaN
 mrrn-
It
     Hnnorable Julian E. Veisler
     County Attorney
     Washington County
     Brenham. Texas
     Bear Sir*




                  Your reoent reque
      on   the above stated qpmtio




                                       of land to be used
Wnorable Julian E. Welsler, Page 2


    county might use funds from thla fund for the
    purohase of the airport site.
           l*   l   l,

          "The funds on hand ln the pemmnent lm-
    provement fund are the acoumulatlon of taxes
    aaaessed and oolleoted  for permanent inprove-
    merits,snd aertrlnlythe airport vi11 be an
    improvement of a permanentnature, aud ~8 are
    0r   the   0pin10n   the   l0%8   0f 000h   tund~   tight
    be used for such purpose.


         Artlole 126gh, Vernon's Annotated Civil Statutes, reads
aLIiomJwsr
           "sec. 1. That the govemIng body of any
    ~Ancorporatedolty In this State may reoelve
     through gift oc dedication,and ia hereby em-
     povered to aoquireby purchase, vlthout eon-
     demnationor by purahaae throughwndematlon
     proceedings,and theresrfter maintain and operate
     a8 an Air Port traats of laud, either vlthin or
     vlthout the corporatelialts of eueh olty and
     WithIn the Qounty In vhieh ouah oily 18 eltnated,
     the land aaqulred and held by my luch city
     never to at any one time exceed 4.x hundred forty
     aores, and the Oonmirsloners*Couz4 of any county
     may likewise acqu.Xre,maintain and operate for
     like pmpose tract8 of land vlthLn the llmLt0 of
     the oounty,not to exoeed at any one time sir
     hundred forty aores.
          “Sec. 2. For the purpose. of condemning or
    pur&ae1ng either orboth, lands tobeusedand
    maintainedas pzmvlded in Seation 1 hereof, and
    improvingBnd equipping the same for ouch ues~:,
    the governlngbody of any olty OP the Oonaatsslonerst
    Court of any county, f3tllingvit&in the terms of
    auoh &,otlon, may issue negotlabX& bonds of the
    oitg or of the couuty;.asthe ease wny be, aud
    levy taxes to provide for the interest aud rlnk-
    ing funds of any such bonds so leaued, the wthor-
    lty hereby iven fen the ieauanae of sucahbonds
    and levy an2 collectionof suah taxes to be eser-
    clsed in aceordanoewith tlm provlslone of ffhapter
    1 of Title 22 of the Revised Clvll.Btstutes of 1925.
,i




     Eonomble JUianB.   Welaler?,Page 3


                "Sea. 3. Any Air Port aoqulre uuder and
         bj   virtue of the terms of this Aat 4art. 1269h.)
         shall be under the aunagemant and oontrol of the
         governingbody of the city or the Coxnlaalonerat
         Court of the aounty aoqulrlng the same, which Is
         hereby expresslyauthorlsedand empovered to lm-
         prove,aulntalnandconduotthe same asanAlr
         Port, and for thst purpose to make and provide
         thereln all necessary or fit Uaprovementaand
         fa~illtieaand to fix auah reasonableohmgea
         for the use thereof as such governIug body or
         ComnIaalonera*Court ahall deem fit, and to make
         rules and regulationsgoverning the use thereof.
         All proceeds from auoh ohargea ahall be devoted
         exoluslvelyto the rsintenanoe,up:-keep,*rove-
         ment and operation of aueh Air Port and the fa-
         oilltiea, atrueturea,and iaprovementa thorbin,       .
         and no city or county ahall be liable f&r ln-
         jurlss   to pemona resulting from ar cauaetJ by
         any defective,unsound or unsafe *oMItion of
         any such Air Port, or any part t&or&of,or thing
         of any charaotertJmvln or resulting     from or
         oauaed by any negligenoe,va.ntof rrkill,or laok
         of Oare on the part of any governing Board op
         ComaIaalonerstCourt, offloer, agent, servant
         OF employee or other person vith refersabe to
         t&a oonatruction,improvement,management, oon-
         duct, or aPlntenawe of any auoh Air ?ott or
         any atructure,'lmprovement,   or thing of any
         oharacterwhatever, located thereti or oonneoted
         thercnrith.
                "Sec. 4. That In addltiti to and exclusive
         of any taxes which may be levied for the interest
         and slnklng fund of        bonda Issued under the
         authority of this Act7 Art. 1269h.) the govern-
         ing body of auy oity or the GomaIaaloners*Oourt
         of any county, falling vithln the terms hereof,
         may and is hereby empovered to levy and aolleot
         a special tax not to exoeed for asy one year
         five cents on eaoh One lhxndredDollars for the
         purpose of improving,operating,mslntalningand
         oonductlngany Air Port vhlah aueh olty or 0 unty
         may ao uLre under the provlsioa of this Aot 7Art.
         126921.  , and to provide all sulta J.eatruettwea,
                 'f
         and faollitl                Providet that nothlng
         in this    Act &%?&&a.)      shall be construedas
         authorlaLngany city or county to exceed the
         limits of indebtednessplaced upon It under the
         Oonatltutlon.D
                                                                     606   ,j




    Honorable JulIaa E. Uelaler, Page 4


             The above quoted Strtu$e Is ruthcrlty for the Ccm-
    mIaaIonera~Court of your Oounty to bq or aondemu land and
    eatabllah therecn au rlrpcrt. The money for arid purposes
    may be obtainedby the Iaauanoe of bonds as provided for by
    said Statute. Suoh Bonda, If Issued, would be a charge a-
    galnat the pemaamnt Improvementfuud df the oouuty. Hovever,
    ainoe Yi8ahbgton Gountyhas cm hAnd 8uffIclentfunda In the
    Permanent Jhpovamnt   Pund with vhich to purchase the alto for
    the airport, as stated in ycur request, we know of no reason
    why the oounty my not purohaae the alto and pay for same cut
    0r said fund.

               Fruatlng that the foregoing fully aqavera your In-
    quiry,   we ars
                                            Tours very truly
                                       A~oitJlHY~0?TxAa

                                            Jz.+&uLL
                                       By
                                                  Ardell Williama
                                                        Assistant




t